Title: To George Washington from Charles Pinckney, 8 March 1791
From: Pinckney, Charles
To: Washington, George



Dear Sir
March 8: 1791 In Charleston [S.C.]

Upon my return to this City I found your obliging letter of introduction which had been previously left by Colonel Trumbull at my house during my absence in attending the meeting of the Legislature at Columbia. As soon as I am sufficiently recovered from my present indisposition arising from the accident of a fall from my carriage, I shall make a point of seeing him & endeavouring to make this place as agreeable to him as possible.
I had it in idea at the conclusion of my term of office to have gone to Europe & to have done myself the honour of paying you my respects & those of Mrs Pinckney, as it was my intention to have embarked by the way of New York, but the establishment

of our new constitution having made me re-eligible for two Years longer, & it seeming to be the general Opinion of the Legislature that I should continue—my sense Of public duty would not permit me to think of refusing—after the end however of the present two years I am ineligible for four, when I shall endeavour at least to pay a Visit to the Northward—in the interim we hope much for the honour of your company in this city—it is said you will probably be here about the 20th of April. if so permit me to request that you will stay at my house during Your residence, where you may be assured no Exertion of mine shall be untried to make every thing as agreeable as we can—On this point suffer me to request the favour of a Line from you, as your friends are extremely anxious to know whether they are to expect you in the spring or fall.
So much has been said on the Subject of the Creek Treaty and the Assumption of the State Debts that I shall only observe to you in confidence, that they are both measures which very highly meet the Approbation, & would I am sure if necessary, very chearfully recieve the Support of this state upon every Occasion⟨—⟩ at least this is my Opinion as far as I have been able to collect the sentiments of those who are the most concerned & who Speak the most disinterestedly.
You will certainly before this have recieved Mr Rutledge’s resignation as a federal Judge, on his having been appointed Chief Justice of this state. the reasons which induced this step he has no doubt fully & satisfactorily stated, and if the friendship which you have always honoured me with, may be considered as giving me a licence to say so much, permit me to wish that his vacancy may be filled by some other Gentleman from this state. I do not say this from any local or partial motives, but from an idea that the very great weight & importance of this country in a commercial view will probably engage more of her citizens in concerns with ⟨foreigners⟩ than any other state in the Union & that it would, I should suppose, always be pleasing to them to reflect that when their suits were taken from one tribunal and carried to another acting under a different authority, that still a citizen of their own was one of the Judges. but to your better Judgement this is very properly left & I trust your goodness will excuse my even having said as much as I have—I know the people of this country wish it—so do I—but both they & I ought with

pleasure to acquiesce As I am sure I shall in any appointment you may concieve proper. With my best wishes for your health & happiness I am with Respect & Regard Dear Sir Yours Truly

Charles Pinckney

